--------------------------------------------------------------------------------

EXHIBIT 10.1


SECOND AMENDMENT TO
CONSULTING AGREEMENT

        THIS SECOND AMENDMENT TO CONSULTING AGREEMENT (this “Amendment”) is
entered into as of August 10, 2006, by and between ACME Communications, Inc., a
Delaware corporation (the “Company”), and Jamie Kellner (“Executive,” together
with the Company, the “Parties,” and each a “Party”).


RECITALS

        WHEREAS, the Parties desire to amend certain terms of the Consulting
Agreement, dated October 5, 1999, by and between the Company and Executive as
amended by the First Amendment to the Consulting Agreement dated as of August
23, 2003 (as so amended, the “Consulting Agreement”). The consulting Agreement
as amended hereby is referred to as the “Amended Consulting Agreement.”

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Parties covenant and agree with each other as follows:


AGREEMENT

1.     DEFINITIONS. Capitalized terms used herein without definitions have the
meanings ascribed to such terms in the Consulting Agreement.

2.     MODIFICATIONS.

A.     Section 1.2 is hereby deleted and restated in its entirety as follows:

  1.2 Term. Executive will render his services until September 30, 2009, unless
Executive’s services are terminated before that date pursuant to the provisions
hereof.


B.     Section 3 of the Fist Amendment, “Termination Due to Change in Control”,
is hereby deleted in its entirety.

C.     Sections 7.2, 7.3 and 7.4 are hereby deleted and restated in their
entirety as follows:

  7.2 Written Notice. Either the Executive or the Company may terminate this
agreement upon forty-five (45) days prior written notice. In the event of such
termination, no severance or further compensation will be due the Executive
beyond the effective date of the termination.


3. MISCELLANEOUS


A. Except as specifically amended by this Amendment, the Consulting Agreement
will remain in full force and effect. In the event the terms of this Amendment
conflict with the terms of the Consulting Agreement, the terms of this Amendment
will control.


B. This Amendment may be executed in counterparts, each of which will be deemed
an original and all of which together will constitute one and the same
instrument.


C. This Amendment will be governed by and construed in accordance with the laws
of the State of California applicable to agreements executed and to be performed
entirely therein.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first written above.

ACME COMMUNICATIONS, INC.

/s/Thomas D. Allen    
Thomas D. Allen
Executive Vice President

/s/ Jamie Kellner   
Jamie Kellner

